DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed April 26, 2019, has been entered.  Claims 1-20 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejection set forth in the Non-Final Office Action mailed January 26, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant amended the claim adding the limitation ““wherein the wound irrigation device is operable without an external 
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant amended the claim adding the limitation “wherein the wound device consists of a single source of energy for moving the piston, the single source of energy being the actuation spring.  The examiner searched the specification and was unable to find support for this claim amendment.  For example, the term “single” is not present in the specification.
Applicant is required to show support for the amendments as provided in the specification or cancel the new matter in reply to the office action.  For the purposes of compact prosecution, claims 9 and 10 are being interpreted as they were claimed prior to applicant’s amendments filed April 26, 2019.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Grulke (US 5,046,486).
(Currently Amended) Regarding claim 1, Grulke discloses a wound irrigation device (a surgical irrigation hand piece; first line of claim 1) comprising: 
irrigation liquid (upper liquid chamber 196 is filled with liquid: col. 14, lines 55-56); 
a piston located in the barrel (including piston 202, pump head 203, motor head 204, and cup-shaped poppit 214; illustrated in annotated Fig.  5 below and in Figs. 6A-B), wherein the piston is movable between a terminal proximal position and a terminal distal position within the barrel to control a volume of the fluid chamber of the barrel (col. 14, line 66 to col. 15, line 13 teaching the upward rise of the piston controls the volume of the fluid chamber); and 
an actuation spring that is mechanically coupled to the piston (lower compression spring 226 illustrated in Figs. 6A-B) wherein a potential energy of the actuation spring (lower compression spring 226) directly causes a positive pressure of the irrigation liquid (irrigation liquid from inlet fitting 40; col. 4, lines 41-47; illustrated in Fig. 4) within the fluid chamber as the piston (including piston 202, pump head 203, motor head 204, and cup-shaped poppit 214; illustrated in annotated Fig.  5 below and in Figs. 6A-B), moves, and 
wherein the actuation spring is configured such that a pressure of the irrigation fluid within the fluid chamber continuously exceeds about 4 psi as the piston moves between the terminal proximal position and the terminal distal position (col. 14, line 66 to col. 15, line 13 teaching that as the piston 202 rises the lower spring 226 becomes further compressed; and col.16, lines 45 -60 teach that an air pressure source of 80 to 125 PSI was employed. With about 125 PSI air applied to the tube 36 (which is connected to tube 34 in Fig. 4) at its inlet end (not 
(Original) Regarding claim 2, dependent from claim 1, Grulke discloses an irrigation outlet (Abstract states, “An outlet tube (liquid outlet hose 50) extending from the top of the pump bends forwardly toward the front end of the barrel.  The trigger controls pulsed liquid outflow from the pulsing pump through the  outlet tube” teaching the outlet tube has an irrigation outlet) and a valve (trigger 71), wherein the valve controls fluid communication between the irrigation outlet and the fluid chamber of the barrel (col. 16, lines 61-62, teaching the gradual pulling of the trigger gradually increases both the irrigant liquid flow rate and pulse rate [as irrigant fluid flows from fluid chamber (196) to the irrigation outlet (154)]).  
(Original) Regarding claim 3, dependent from claim 2, Grulke discloses wherein the valve (part of trigger 71 illustrated in Fig. 2) is mechanically coupled to a trigger (a trigger unit 70 illustrated in Fig. 2) that extends outside of a housing of the wound irrigation device (trigger 71 and trigger unit 70 are outside of a housing as illustrated in Figs. 1 and 2).  
(Original) Regarding claim 4, dependent from claim 2, Grulke discloses wherein the irrigation outlet (open end of hose 50) includes at least one nozzle (nozzle 154 illustrated in Fig. 9), the nozzle configured to form a planar stream (the examiner is defining a nozzle as a device designed to control the direction or characteristics of a fluid flow so that Grulke nozzle is able to be configured to form a planar stream).  
the wound irrigation device of claim 1, wherein the wound irrigation device includes an active state where the piston is moveable and a locked state wherein the piston is fixed, wherein in [[a]] the locked state, the piston is fixed in the terminal distal position and the pressure of the irrigation liquid within the fluid chamber is less than [[about]] 4 psi.  It is understood that when the piston is located in a proximal or a distal position of the irrigation hand piece of Grulke, the pressure of the irrigation fluid within the fluid chamber is less than about 4 psi.  When the piston is located close to the bottom of the handle (proximately) pressure has not been applied to the piston to move it forward and exert pressure on the liquid in the fluid chamber so that the pressure of the irrigation liquid within the fluid chamber is less than 4 psi.  When the piston is located close to the gun outlet (distally) the fluid in the chamber and pressure on the piston has been expelled so there is little or no pressure on any liquid remaining in the fluid chamber. In addition, col. 14, lines 38-51, discloses a helical compression spring 227 holds piston 202 in a locked state, prior to and after pressurized air enters a pressure gas chamber. A locked state is when,  “Pressurized air entering a pressure gas chamber 212 raises the upward pressure on a motor head 204 and gradually raises the piston 202 against the force of the upper spring 227” wherein the piston is fixed near the distal end.  
(Original) Regarding claim 7, dependent from claim 1, Grulke discloses the actuation spring includes at least one of a compression spring and an extension spring (Col. 11, line 37-38 describing a lower helical compression spring 226).  
claim 1, Grulke discloses the actuation spring  (lower helical compression spring 226) contacts an anchor (poppit 214) that is movable within a spring chamber, the anchor (poppit 214) being fixed relative to the piston (Illustrated in Fig.5).  
(Currently Amended) Regarding claim 10 (as best understood based on the 112 rejection above), dependent from claim 1, Grulke discloses the claim limitation wherein the wound irrigation device consists of a single source of energy for moving the piston, the single source of energy being the actuation spring. (as illustrated in Figs. 1 and 2). 
(Currently Amended) Regarding claim 11, Grulke teaches a wound irrigation device (a surgical irrigation hand piece; first line of claim 1), comprising: 
a barrel (piston like housing; second line claim 1 or pump 20 illustrated in Figs. 6A-B) having a fluid chamber (upper liquid chamber 196 illustrated in Figs. 6A-B) configured to be at least partially filled with an irrigation liquid (upper liquid chamber 196 is filled with liquid: col. 14, lines 55-56); 
a piston located in the barrel (including piston 202, pump head 203, motor head 204, and cup-shaped poppit 214; illustrated in annotated Fig.  5 below and in Figs. 6A-B), wherein the piston is movable within the barrel to control a volume of the fluid chamber of the barrel (col. 14, line 66 to col. 15, line 13 teaching the upward rise of the piston controls the volume of the fluid chamber); and 
an actuation spring mechanically coupled to the piston (lower compression spring 226 illustrated in Figs. 6A-B), wherein during an operational state, the actuation spring (lower compression spring 226) applies a distal actuation force on the piston to pressurize the irrigation liquid within the fluid chamber with a positive pressure, and (col. 11, lines 38-44 state A lower helical compression spring 226 snugly but slidably surrounds the cup 218 of the poppit 214. The spring 226 is axially trapped between the flange 220 and a washer 228 which axially slideably surrounds the cup 218 and is trapped between the spring 226 and the outer ends of the pin 215. The spring 226 axially urges the poppit against the motor head 204.”  The spring applies a distal actuation force on the piston to pressurize the irrigation fluid within the fluid chamber 196),
wherein a release of potential energy within the actuation spring (lower compression spring 226)  directly causes the irrigation liquid (irrigation liquid from inlet fitting 40; col. 4, lines 41-47; illustrated in Fig. 4)  to discharge from the wound irrigation device.  
(Original) Regarding claim 12, dependent from claim 11, Grulke discloses an irrigation outlet (Abstract states, “An outlet tube (liquid outlet hose 50) extending from the top of the pump bends forwardly toward the front end of the barrel.  The trigger controls pulsed liquid outflow from the pulsing pump through the  outlet tube” teaching the outlet tube has an irrigation outlet) and a valve (trigger 71), wherein the valve controls fluid communication between the irrigation outlet and the fluid chamber of the barrel (col. 16, lines 61-62, teaching the gradual pulling of the trigger gradually increases both the irrigant liquid flow rate and pulse rate [as irrigant fluid flows from fluid chamber (196) to the irrigation outlet (154 )]).  
(Original) Regarding claim 13, dependent from claim 12, Grulke discloses wherein the valve (part of trigger 71 illustrated in Fig. 2) is mechanically coupled to a trigger (a trigger unit 70 illustrated in Fig. 2) that extends outside of a housing of the wound irrigation device (trigger 71 and trigger unit 70 are outside of a housing as illustrated in Figs. 1 and 2). 
 irrigation liquid (irrigation liquid from inlet fitting 40; col. 4, lines 41-47; illustrated in Fig. 4) within the fluid chamber is less than [[about]] 4 psi (Col 14, lines 52 to 55 discloses that pressurized air entering the pressure gas chamber 212 raises the upward pressure on the motor head 204 and gradually raises the piston 202 against the force of the upper spring 227 fixing (or locking) the piston in a terminal distal position.  Prior to the addition of the pressurized air, responsible for moving the piston against the irrigation fluid within the fluid chamber, the irrigation fluid within the fluid chamber is understood to be at atmospheric pressure or less than about 4 psi and the piston is fixed (or locked) in a proximal position. In addition, by pulling the trigger and releasing the irrigation fluid from the fluid chamber as the piston is fixed in a terminal distal position (by pressurized air and springs), it is understood that the fluid chamber is back to atmospheric pressure or less than 4 psi).  
 (Currently Amended) Regarding claim 16, Grulke discloses a wound irrigation device (a surgical irrigation hand piece; first line of claim 1), comprising: 
a barrel (piston like housing; second line claim 1 or pump 20 illustrated in Figs. 6A-B) having a fluid chamber (upper liquid chamber 196 illustrated in Figs. 6A-B is); 
a piston (including piston 202, pump head 203, motor head 204, and cup-shaped poppit 214; illustrated in annotated Fig.  5 below and in Figs. 6A-B) located in the barrel, 
wherein the piston is movable within the barrel to control a volume of the fluid chamber of the barrel (col. 14, line 66-col. 15, line 13 discloses a piston movable within a barrel and illustrated in Figs. 6A-B); and 

wherein in the locked state, the piston is fixed relative to the barrel (col. 11, lines 45-50, and illustrated in Figs. 4 and 6A-B the locked state the piston is fixed relative to the barrel), 
wherein in the locked state, an actuation spring (lower compression spring 226 illustrated in Figs. 6A-B) that is mechanically coupled to the piston (including piston 202, pump head 203, motor head 204, and cup-shaped poppit 214; illustrated in annotated Fig.  5 below and in Figs. 6A-B) is in a deformed state (see Fig. 6A and 6B) such that a potential energy is stored for pressurizing the fluid chamber; and
wherein in the operational state, an actuation force applied by the actuation spring to the piston in the distal direction pressurizes an irrigation liquid within the fluid chamber (col. 14, line 66-col. 15, line 13 discloses in an operational state, an actuation force (pressurized air and compression spring 226) applies to the piston in the distal direction pressurizing an irrigation fluid within a fluid chamber 196) with a positive pressure throughout movement of the piston (Col. 11, lines 37 – 44, states “A lower helical compression spring 226 snugly but slidably surrounds the cup 218 of the poppit 214. The spring 226 is axially trapped between the flange 220 and a washer 228 which axially slideably surrounds the cup 218 and is trapped between the spring 226 and the outer ends of the pin 215. The spring 226 axially urges the poppit against the motor head 204.” Potential energy is stored in the actuation spring 226 as it urges the poppit against the motor head 204.  This potential energy is stored for pressurizing the fluid chamber. 
(Original) Regarding claim 18, dependent from claim 16, Grulke discloses an irrigation outlet (Abstract states, “An outlet tube (liquid outlet hose 50) extending from the top of the pump bends forwardly toward the front end of the barrel.  The trigger controls pulsed liquid outflow from the pulsing pump through the  outlet tube” teaching the outlet tube has an irrigation outlet) and a valve (trigger 71), wherein the valve controls fluid communication between the irrigation outlet and the fluid chamber of the barrel (col. 16, lines 61-62, teaching the gradual pulling of the trigger gradually increases both the irrigant liquid flow rate and pulse rate [as irrigant fluid flows from fluid chamber (upper liquid chamber 196 is filled with liquid: col. 14, lines 55-56) to the irrigation outlet (154 )].  
(Original) Regarding claim 19, dependent from claim 18, Grulke discloses wherein the valve (part of trigger 71 illustrated in Fig. 2) is mechanically coupled to a trigger (a trigger unit 70 illustrated in Fig. 2) that extends outside of a housing of the wound irrigation device (trigger 71 and trigger unit 70 are outside of a housing as illustrated in Figs. 1 and 2). 
(Currently Amended) Regarding claim 20, dependent from claim 16, Grulke discloses in a locked state, the piston is fixed in a terminal distal position and [[a]] the positive pressure of the irrigation liquid (upper liquid chamber 196 is filled with liquid; col. 14, lines 55-56) within the fluid chamber (upper liquid chamber 196) is less than [[about]] 4 psi (Col 14, lines 52 to 55 discloses that pressurized air entering the pressure gas chamber 212 raises the upward pressure on the motor head 204 and gradually raises the piston 202 against the force of the upper spring 227 fixing (or locking) the piston in a terminal distal position.  Prior to the addition of the pressurized air, responsible for moving the piston against the irrigation fluid within the fluid chamber, the irrigation fluid within the fluid chamber is understood to be at atmospheric pressure or less than about 4 psi and the piston is fixed (or locked) in a proximal position. In addition, by pulling the trigger and releasing the irrigation fluid from the fluid chamber as the piston is fixed in a terminal distal position (by pressurized air and springs), it is understood that the fluid chamber is back to atmospheric pressure or less than 4 psi).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being patentable over Laibovitz (US 5,997,518) in view of Stiehl (US 2020/0261641 A1).  
 Regarding claim 1, Laibovitz teaches a wound irrigation device (claim 1, first sentence teaches an apparatus for delivering a liquid) comprising: a barrel (claim 1, second sentence teaches a cylindrical housing and Fig. 1 teaches a housing (10)) having a fluid chamber at least partially filled with an irrigation fluid (claim 1, third sentence teaches a compartment in an upper portion of the housing adapted to contain liquid and Fig. 1 illustrates a solution reservoir 18); a piston located in the barrel  (claim1, fourth sentence teaches a piston and Fig. 1 illustrates a piston (14)), wherein the piston is movable between a terminal proximal position and a terminal distal position within the barrel to control a volume of the fluid chamber of the barrel (Fig. 1 illustrates a piston 14 is attached to a movable spring (12) so that the piston 14 moves within the housing 10 to control volume); and an actuation spring (claim 1, sentence 5, teaches a spring and Fig. 1 illustrates a spring 12) that is mechanically coupled to the piston (claim 1, line 6, states a cocking device operable to hold the piston within the cylinder against 
Laibovitz is silent regarding the limitation that the irrigation fluid within the fluid chamber continuously exceeds about 4 psi as the piston moves between the terminal proximal position and the terminal distal position. 
However, Stiehl teaches an irrigation device and the optimal pressure rate of fluid flow for wound irrigation in paragraph [0003], “High pressure is considered to range from 15 to 35 PSI.  While this level of force is considered adequate to remove bacteria, soft tissue damage, impaired immune response, and forcing debris deeper into the wound are hazards.  Experts have conclude that 8 to 12 PSI of fluid pressure is adequate to dislodge bacteria eliminating the other effects.”  It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the Laibovitz device to deliver irrigation fluid at a flow rate or pressure in the range of 8 to 12 psi for purposes of adequately removing debris and bacteria from a wound.  It is understood the irrigation fluid within the fluid chamber of the Laibovitz irrigation device would continuously exceed 4 psi as the piston moves between the terminal proximal and the terminal distal position for the purpose to deliver irrigation fluid at the recommend flow rate or pressure in the range of 8 to 12 psi.
(Currently Amended) Regarding claim 9 (as best understood based on the 112 rejection above), dependent from claim 1 (as modified above), Laibovitz teacheswherein the wound irrigation device is operable without an external pressure source.  
Amended claims 6, 15, 17, are rejected under 35 U.S.C. 103 as being patentable over Grulke (US 5,046,486) in view of Piehl (US 2017/0281875 A1).
(Currently Amended) Regarding claim 6, dependent upon claim 5 (as modified above), Grulke discloses a locking device (spring 227) configured to selectively engage the piston such that, when the wound irrigation device is in the locked state, the piston is fixed relative to the barrel wherein the locking device includes a locking pin that is fixable to the piston (col. 14, lines 38-51, discloses a helical compression spring 227 holds piston 202 in a locked state, prior to and after pressurized air enters a pressure gas chamber. A locked state is when,  “Pressurized air entering a pressure gas chamber 212 raises the upward pressure on a motor head 204 and gradually raises the piston 202 against the force of the upper spring 227” wherein the piston is fixed near the distal end.  Grulke is silent regarding the amended claim limitation “wherein the locking device includes a locking pin that is fixable to the piston.”
However, Piehl teaches fluid infusion devices including pins.  Specifically, paragraph [0201] states “There may be a rotating tab or other locking feature which can trap the syringe 48 (fluid chamber including a piston) inside the holding mount 363 when the locking feature is deployed by the user. The rigid grip 39 may also have an extension 367 which allows stop pins 359, to provide a consistent stopping point for the actuation lever 353. The location of the stop pins 359 can be correlated with a desired syringe volume. The stop pins 359 can also be used as a pivot point for the housing.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 
Regarding claim 15, dependent from claim 14, Grulke discloses a locking device (a helical compression spring 227) configured to selectively engage the piston such that, when the wound irrigation device is in the locked state, the piston is fixed relative to the barrel (col. 11, lines 45-50, and Figs. 6A and 6B, discloses the piston is fixed relative to the barrel), wherein the locking device includes a locking pin that is fixable to the piston.  Grulke is silent regarding the amended claim limitation “wherein the locking device includes a locking pin that is fixable to the piston.”
However, Piehl teaches fluid infusion devices including pins.  Specifically, paragraph [0201] states “There may be a rotating tab or other locking feature which can trap the syringe 48 (fluid chamber including a piston) inside the holding mount 363 when the locking feature is deployed by the user. The rigid grip 39 may also have an extension 367 which allows stop pins 359, to provide a consistent stopping point for the actuation lever 353. The location of the stop pins 359 can be correlated with a desired syringe volume. The stop pins 359 can also be used as a pivot point for the housing.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use one or more pins as a locking device that is fixable to the piston, or housing, that is correlated with a desired syringe (fluid chamber) volume as taught by Piehl.
(Currently Amended) Regarding claim 17 (as best understood based on the 112 (b) , dependent from claim 16 (as modified above), Grulke discloses a locking device (a helical compression spring 227) configured to selectively engage the piston such that, when the wound , wherein the locking device includes a locking pin that is fixable to the piston.  Grulke is silent regarding the amended claim limitation “wherein the locking device includes a locking pin that is fixable to the piston.”
However, Piehl teaches fluid infusion devices including pins.  Specifically, paragraph [0201] states “There may be a rotating tab or other locking feature which can trap the syringe 48 (fluid chamber including a piston) inside the holding mount 363 when the locking feature is deployed by the user. The rigid grip 39 may also have an extension 367 which allows stop pins 359, to provide a consistent stopping point for the actuation lever 353. The location of the stop pins 359 can be correlated with a desired syringe volume. The stop pins 359 can also be used as a pivot point for the housing.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use one or more pins as a locking device that is fixable to the piston, or housing, that is correlated with a desired syringe (fluid chamber) volume as taught by Piehl.
Response to Arguments
Applicant's arguments filed on April 26, 2021, have been fully considered but they are not persuasive.  Regarding independent claim 1 amendments, Applicant changed the term “irrigation fluid” to “irrigation liquid” and both elements are taught by Grulke as liquid flows through liquid fitting 40 through the upper liquid chamber 196  and out of the  front end of the hose 50 as seen in FIG. 4 provide below.
Claim 1 was amended to include the claim limitation “wherein a potential energy of the actuation spring directly causes a positive pressure of the irrigation liquid within the fluid chamber as (in addition to the potential energy stored in the actuation spring 226) raises the upward pressure on the motor head 204 and gradually raises the piston 202 against the force of the upper spring 227 fixing (or locking) the piston in a terminal distal position. Consequently, the potential force of the spring (with the help of pressurized air) is able to move the piston and pressurize the irrigation liquid (the irrigation liquid having a positive pressure) within the fluid chamber (upper liquid chamber 196 is filled with liquid; col. 14, lines 55-56.)  Grulke anticipates all elements of the claimed invention.
Regarding independent claim 11, Applicant changed the term “irrigation fluid” to “irrigation liquid” and both elements are taught by Grulke as liquid flows through liquid fitting 40 through the upper liquid chamber 196  and out of the  front end of the hose 50 as seen in FIG. 4 provided below.
Claim 11 was amended to include: 1)  “with a positive pressure, and wherein a release of potential energy within the actuation spring directly causes the irrigation liquid to discharge from the wound irrigation device” and 2) irrigation liquid within the fluid chamber has a positive pressure. As illustrated in Fig. 5 below, the piston includes elements from top to bottom: 203, 206, 205, 204, 202, raises the piston 202 against the force of the upper spring 227 fixing (or locking) the piston in a terminal distal position. Consequently, the potential force of the spring (with the help of pressurized air) is able to move the piston and pressurize the irrigation liquid (the irrigation liquid having a positive pressure) within the fluid chamber (upper liquid chamber 196 is filled with liquid: col. 14, lines 55-56.  Grulke anticipates all elements of the claimed invention.
Regarding independent claim 16, applicant added the claim limitation “wherein in the locked state, an actuation spring that is mechanically coupled to the piston is in a deformed state such that a potential energy is stored for pressurizing the fluid chamber.”  As illustrated in Fig. 5 below, the piston includes elements from top to bottom: 203, 206, 205, 204, 202, 213, 216, 207, 220, 221, and 214 (poppit mechanically coupled to the piston).  Col. 11, lines 37 – 44, states “A lower helical compression spring 226 snugly but slidably surrounds the cup 218 of the poppit 214. The spring 226 is axially trapped between the flange 220 and a washer 228 which axially slideably surrounds the cup 218 and is trapped between the spring 226 and the outer ends of the pin 215. The spring 226 axially urges the poppit against the motor head 204.” Potential energy is stored in the actuation spring 226 as it urges the poppit raises the piston 202 against the force of the upper spring 227 fixing (or locking) the piston in a terminal distal position. Consequently, the potential force of the spring (with the help of pressurized air) is able to move the piston and pressurize the irrigation liquid (the irrigation liquid having a positive pressure) within the fluid chamber (upper liquid chamber 196 is filled with liquid: col. 14, lines 55-56.  Grulke anticipates all elements of the claimed invention.

    PNG
    media_image1.png
    852
    697
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/Examiner, Art Unit 3781       

/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781